DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
Status of Claims
This Office action is issued in response to the submission of the applicant filed on 13 January 2021.
Claims 1, 8, 10, 17, and 18 are amended.
Claims 2-5, 9, and 15 are canceled.
Claims 1, 6-8, 10-14, and 16-20 are pending and have been examined herein. 
The 35 U.S.C. § 101 rejection is withdrawn as to claim 18.
Response to Arguments
35 U.S.C. § 101 arguments
Applicant argues that the  pending claims are not directed to an abstract idea at pages 7-10 because they recite technical operations and configurations that improve payment networks, and their ability to process chargeback requests, by overriding (or otherwise reconfiguring) the payment network's conventional route and processing protocol for authorization messages and recites a combination of operations and configurations to reconfigure the conventional route and processing protocol utilized by payment networks (e.g., by intercepting an authorization message, etc.) to reduce network processing associated with chargebacks on the network - as an improvement to payment network technology and is integrated into a practical application by intercepting an authorization message in route to an acquirer or an issuer and determining a chargeback probability score for the network transaction before the underlying transaction is completed. Which “clearly improves payment network technology”. This argument has been fully considered, but is unpersuasive. The system is reading messages and applying a probability score to potential transactions. “[D]etermining [...] a chargeback probability score” and transmitting the chargeback data is an abstract idea. The claims do not “focus … on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” (see Electric Power, 830 F.3d at 1354.)
At page 8-9, the applicant argues that the claims are integrated into a practical application by intercepting an authorization message in route to an acquirer or an issuer and determining a chargeback probability score for the transaction before the transaction is completed which eliminates additional network traffic of addressing a chargeback that may arise from the transaction. This argument has been fully considered, but is unpersuasive. The additional elements of computing device and network do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

At page 10-11 the applicant argues that BASCOM supports patent eligibility if the claims add a specific limitation other than what is well-understood, routine, and conventional activity in the field. This argument has been fully considered, but is unpersuasive as to claims 1, 6-8, 10-14, and 16-17, and 19-20. The additional elements have been considered under Step 2B, but fail to provide an inventive concept because they merely limit the abstract idea to the technological environment of networked computers and credit cards and/or amount to merely applying the exception using a generic computer and networking components as explained, above
However this argument is persuasive as to claim 18, which claims a system for use in a payment network with a payment network processor configured to intercept and hold an authorization request received from an acquirer in route to an issuer and prior to release of the authorisation request to the issuer transmit chargeback data to the acquire and/or the issuer wherein the payment network processer is further configured to release the transaction to the issuer when one of the acquirer and the issuer lift the hold. This is something other than what is well-understood, routine, and conventional 
35 U.S.C. § 103 arguments
Applicant’s arguments filed 13 January 2021 at pages 11-18 with respect to the 35 U.S.C. § 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 10-14, and 16, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method or a system and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101. However, the claims are rejected as being directed to a judicial exception.
Independent claims 1, 8, and 17 recite determining a "chargeback probability score" of a transaction and indicating that the chargeback probability score fails to satisfy a "threshold" or declining/holding a transaction if the chargeback probability score fails to satisfy a "threshold".  This concept falls within the grouping of commercial interactions (business relations, sales activities and behaviors) which are Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019).  Dependent claims 2-7, 
The additional elements in the claims include:
a computing device, a network, a processor, and memory
This judicial exception is not integrated into a practical application because the claim recites a processor, system components, a network, and devices on a network to perform the abstract idea. These elements are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using generic computer and network components or amount to merely using a computer as a tool to perform the abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer and network components or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer and network components. Mere instructions to apply an exception using generic computer components do not provide significantly more (see MPEP 2106.05(f)) (Step 2B). Accordingly, the claims are not patent-eligible.
NOTE: Claim 18 claims a system for use in a payment network with a payment network processor configured to intercept and hold an authorization request received 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JOHN (US 20080288405 A1) in view of HOGG (US 20150081541 A1 to Hogg, R.E.) in view of ANDERSON (US 8175908) and in further view of BRUESEWITZ (US 20140188697 A1).
Regarding claim(s) 1,
JOHN discloses:
A computer-implemented method for use in determining chargeback probability scores for network transactions, the method comprising (JOHN [0089]; FIG. 6 is diagrammatic chart depicting and FFT method for calculating probability of Fraud and providing chargeback probability risk analysis 600. For every transaction parameter the module first retrieves the probability of fraud rate PFraudRate (i): 604, and the probability of Charge back rate PCBRate (i): 602, from the FFT Real Time DB 116 for amounts, and for volume 606, 608. The FFT Probability of Fraud/CB Analysis module 609 then sorts and ranks (on a daily basis) all parameters for CB Rates, and Fraud Rates 609. The Post dally sort, module calculates the Fraud Weight for each parameter (a) (PFraudWeight) and charge back weight for each parameter (b) (PCBWeight) by utilizing the formula 612 and 610, for fraud and charge back, respectively.):, 
[...]
obtaining by the computing device, from the intercepted authorization message, at least one transaction detail of the network transaction (JOHN [0057]; As the  
 determining, by the computing device, a chargeback probability score for the network transaction based, at least in part, on the at least one transaction detail (JOHN [0091]; Based on analysis and/or review results, FFT Historical DB parameters will be updated with new fraud data from transaction details 640 and or charge back data from transaction details 638.)

the chargeback data including at least one of the chargeback probability score and an indicator that the chargeback probability score fails to satisfy one or more thresholds (JOHN [0138]; This verification signal is transmitted back to the merchant (either directly or via the same or different steps occurring in reverse order) to indicate whether the transaction is approved or not; [0091] If P (F) is greater then a preset fraud rejection threshold, FFT will auto reject the transaction. Else if P (F) is greater then some fraud review threshold and smaller then the fraud rejection threshold, transaction will be sent to Manual order review for Fraud assessment 636. If P (CB) is greater then a preset charge back rejection threshold, FFT will auto reject the transaction. Else if P (CB) is greater then some charge back review threshold and smaller then the rejection threshold, transaction will be sent to Manual order review for charge back assessment 634.);
thereby permitting the acquirer and/or the issuer to hold and/or decline the network transaction when the chargeback probability score fails to satisfy the one or more thresholds. (JOHN [0091]; If P (F) is greater then a preset fraud rejection threshold, FFT will auto reject the transaction. Else if P (F) is greater then some fraud review threshold and smaller then the fraud rejection threshold, transaction will be sent to Manual order review for Fraud assessment 636. If P (CB) is greater then a preset charge back rejection threshold, FFT will auto reject the transaction. Else if P (CB) is greater then some charge back review threshold and smaller then the rejection threshold, transaction will be sent to Manual order review for charge back assessment 634.). 

intercepting, by a computing device of a payment network, an authorization message for a network transaction between a consumer and a merchant in route to an acquirer and/or an issuer associated with the network transaction, the payment network coupled in communication between the acquirer and the issuer (See HOGG [0005]: There is a "need for suppressing fraudulent payment card transactions, preferably prior to the occurrence of such transactions"; [0006]: Against this backdrop, the present invention was formed. One embodiment of the invention is a method of preventing a fraudulent payment transaction conducted via a payment network that includes a point of sale system and an issuer system. The method includes intercepting an authorization request as the authorization request traverses the payment network from the point of sale system to the issuer system. [...] In the event that it is determined that there is a security method associated with the authorization request, the associated security method is applied. The authorization request is retransmitted through the payment network to the issuer system.);
and releasing, by the computing device, the authorization message to the acquirer and/or the issuer an entity associated with the network transaction, (See HOGG [006]: [The authorization request is retransmitted through the payment network to the issuer system]; and HOGG [013]: "(the authorization/declination response is intercepted and held at the security system 102 until such time as the user authorizes or declines the proposed transaction)."

JOHN does not expressly disclose the following limitations, which ANDERSON however, teaches:
and on historical data for the merchant, wherein the chargeback probability score is specific at least to the merchant (see, at least, ANDERSON US 8175908: figure 15:  “Predicting/Modeling Consumer Behavior: The use of merchant profiles to enhance customer-level models (delinquency, bankruptcy, fraud, attrition, profitability, life-stage, event detection and so on”; column(s) 3, line(s) 18-26: Merchant profiles (a set of pre-computed quantities aggregated at the merchant level) offer the opportunity to significantly improve performance of a wide variety of account-level models. For example, the invention may be used to calculate risk at the level of an individual merchant. Further, a variety of merchant-level variables can readily be imagined including merchant tenure (how long has the merchant been in business), probability of collusive merchants (fencing operations), and/or chargeback rates, for example.; column(s) 5, line(s) 35-41: The store level merchant profiles may also be used as inputs  ;
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN: abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN: [085]), with the technique of ANDERSON, which teaches "generating merchant profile information based on [...] merchant information and purchase transaction information; and processing the customer profile information and the merchant profile information in combination to generate business information" such as "merchant profit" "information or "projections"; (ANDERSON abstract), in order to obtain “leverage interrelationship information” (ANDERSON [figure 21]) and "improve performance" of "models" (Column 3 and 17-21).
JOHN does not expressly disclose the following limitations, which BRUESEWITZ however, teaches:
appending, by the computing device, chargeback data to the authorization message (BRUESEWITZ figure 5: risk score appended to message; [16]: “The authorization message includes a risk score or indicator,”; [23]: “control logic configured to generate an authorization message for the authorization request in real-time using a first set of profiling information, the authorization message comprising a risk score; control logic configured to forward the authorization message to a party responsible for deciding the corresponding payment transaction”.), 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of BRUESEWITZ , which teaches real-time risk mitigation for a transaction processing system, (BRUESEWITZ [16]), in order to allow decision makers "to make better informed decisions with respect to providing authorizations" (BRUESEWITZ [16]).
Regarding claim(s) 7,
JOHN, HOGG, ANDERSON, and BRUESEWITZ teaches all of the limitations of claim 1, as shown, herein. 
JOHN further discloses:
wherein the at least one transaction detail includes one or more of: a date of the network transaction, a time of the network transaction, an amount of the network transaction, and missing data from an authorization message for the network transaction.  (JOHN [0079] also see FIG. 3; The purchase/transaction details and transaction total amount due 304 are displayed. There are fields for the consumer to provide last and first names 306, followed by the consumer's billing (and possibly shipping) address information 308. An additional item is a phone number 310 followed by credit card number 312 and the expiration month and date for the credit card 314. A security code can also be required to verify the credit card 316, such as VBV, CVV2, CVC, and 3DSecure security codes that are required by the major credit card associations such as VISA, Master Card, American Express, and Discover.)
Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JOHN in view of HOGG in view of ANDERSON in view of BRUESEWITZ and in further view of SENCI (US 20170178134 A1).
Regarding claim(s) 6,
JOHN, HOGG, ANDERSON, and BRUESEWITZ teaches all of the limitations of claim 1, as shown, herein. 
JOHN does not expressly disclose the following limitations, which SENCI however, teaches:
wherein determining the chargeback probability score includes determining the chargeback probability score further based, at least in part, on   a profile for the merchant (SENCI [0036]; The chargeback processing computing device 300 may include a chargeback prediction module 310. Based on transaction data and account profile data, the chargeback prediction module 310 may generate a chargeback prediction model.;  [22]:” the account profile information may include one or more of the total number of previous chargebacks on the account:” “transaction count velocity by merchant category” and “transaction amount velocity by merchant category”; [29]: The chargeback prediction module may perform the feature extraction 202 from the clearing information 201. For example, one or more features from the clearing information 201 may include merchant country, merchant state, merchant city, merchant location ID, [...] merchant category code, [...] and the like, which may be extracted by the chargeback prediction module.;  [42]: “chargeback risk score based on the poor merchant prior performance” resulting in “a chargeback prediction score that indicates a likely chargeback occurrence”;  [43]:  “an account may have a significant history of requesting a chargeback on purchases at a particular merchant or merchant category. Therefore, in an example in which the account is used to purchase shoes, the chargeback prediction model may indicate that a chargeback request is likely based on the previous merchant-related purchase chargebacks and the chargeback processing computing device 300 may use this information to generate a chargeback risk score indicating a high likelihood of a chargeback”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, HOGG, ANDERSON, and BRUESEWITZ, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management 
Regarding claim(s) 13,
JOHN, HOGG, ANDERSON, and HOWE teach all of the limitations of claims 8 and 12, as shown, herein.
JOHN does not expressly disclose the following limitations, which BRUESEWITZ however, teaches:
wherein transmitting the indicator includes: appending the indicator to the authorization message (BRUESEWITZ figure 5: risk score appended to message; [16]: “The authorization message includes a risk score or indicator,”; [23]: “control logic configured to generate an authorization message for the authorization request in real-time using a first set of profiling information, the authorization message comprising a risk score; control logic configured to forward the authorization message to a party responsible for deciding the corresponding payment transaction”.);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, HOGG, ANDERSON, and HOWE, which discloses systems and methods for "providing fraud deterrents, detection and 
JOHN does not expressly disclose the following limitations, which SENCI however, teaches:
 and transmitting the authorization message, including the indicator, to the entity (SENCI ([0048] and [0049]; In 480, the chargeback processing computing device 300 generates a chargeback risk score indicating the likelihood that the transaction data received in 460 will result in a chargeback on a respective transaction. In 490, the chargeback risk score is transmitted to the payment processor 400. [0049] Accordingly, in 495 the payment processor may determine whether to accept or deny a transaction when the transaction data includes an authorization record. In this example, the payment processor may determine whether to accept or deny a transaction "on the spot." transmitted to a bank, for example, an issuing bank and/or an acquiring bank and may be used by the bank to allow or deny the transaction. In addition to the chargeback risk score, the chargeback processing computing device 300 may also transmit a recommendation as to whether the authorized charge should be allowed or declined.; [39]: Also, the chargeback processing computing device 300 may include a transmitter 316 that may transmit the chargeback prediction score generated by the scoring module 314 to another device, for example, a device corresponding to a payment processor, an .  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, HOGG, ANDERSON, and HOWE, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of SENCI, which teaches network based systems and methods for predicting the likelihood of a payment transaction resulting in a chargeback (SENCI [0001]), in order to "to conserve time and resources" SENCI [0005] and avoid "le[aving]"  "the merchant" "with the cost of the transaction" SENCI [0003]. 
Claims 8, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JOHN in view of HOGG in view of ANDERSON.
Regarding claim(s) 8, 
JOHN discloses:
A computer-implemented method for use in determining chargeback probability scores for network transactions, the method comprising (JOHN [0089] FIG. 6 is : 
[...]
determining, by the computing device, a chargeback probability score for the network transaction based, at least in part, on the at least one transaction detail (JOHN [0091]: Based on analysis and/or review results, FFT Historical DB parameters will be updated with new fraud data from transaction details 640 and or charge back data from transaction details 638.)
[...]
and declining and/or holding, by the computing device, the network transaction when the chargeback probability score for the network transaction fails to satisfy one or more predetermined thresholds (JOHN [0091];  If P (F) is greater then a preset fraud rejection threshold, FFT will auto reject the transaction. Else if P (F) is greater then some fraud review threshold and smaller then the fraud rejection threshold, transaction will be sent to Manual order review for Fraud assessment 636. If P (CB) is greater then .  
[...]
obtaining, by the computing device, at least one transaction detail of the network transaction from the authorization message (JOHN, also see Fig. 3 [0079]; FIG. 3 shows a purchase oriented web form 360 which enables the purchase of an item. The form 3011 allows the e-Commerce platform to gather consumer information needed to perform an eCommerce transaction involving a purchase of an item over the internet The left side of the form 302 provides fields for data traditionally entered for e-commerce transactions. The purchase/transaction details and transaction total amount due 304 are displayed. There are fields for the consumer to provide last and first names 306, followed by the consumer's billing (and possibly shipping) address information 308. An additional item is a phone number 310 followed by credit card number 312 and the expiration month and date for the credit card 314. A security code can also be required to verify the credit card 316, such as VBV, CVV2, CVC, and 3DSecure security codes that are required by the major credit card associations such as VISA, Master Card, American Express, and Discover);
JOHN does not expressly disclose the following limitations, which HOGG however, teaches:
intercepting of a payment network, an authorization message for a network transaction between a consumer and a merchant in route to an acquirer and/or an issuer associated with the network transaction, the payment network coupled in communication between the acquirer and the issuer (See HOGG [0005]: There is a "need for suppressing fraudulent payment card transactions, preferably prior to the occurrence of such transactions"; [0006]: Against this backdrop, the present invention was formed. One embodiment of the invention is a method of preventing a fraudulent payment transaction conducted via a payment network that includes a point of sale system and an issuer system. The method includes intercepting an authorization request as the authorization request traverses the payment network from the point of sale system to the issuer system. [...] In the event that it is determined that there is a security method associated with the authorization request, the associated security method is applied. The authorization request is retransmitted through the payment network to the issuer system.] (US 20150081541 A1 to Hogg, R.E.); 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of HOGG , which teaches system and method for the prevention of payment card fraud, (HOGG [002]), in order to “suppress[...] fraudulent payment transactions [...] prior to the occurrence of such transactions”  
and on at least one of historical data for the merchant and/or a profile for the merchant (see, at least, ANDERSON US 8175908: figure 15:  “Predicting/Modeling Consumer Behavior: The use of merchant profiles to enhance customer-level models (delinquency, bankruptcy, fraud, attrition, profitability, life-stage, event detection and so on”; column(s) 3, line(s) 18-26: Merchant profiles (a set of pre-computed quantities aggregated at the merchant level) offer the opportunity to significantly improve performance of a wide variety of account-level models. For example, the invention may be used to calculate risk at the level of an individual merchant. Further, a variety of merchant-level variables can readily be imagined including merchant tenure (how long has the merchant been in business), probability of collusive merchants (fencing operations), and/or chargeback rates, for example.; column(s) 5, line(s) 35-41: The store level merchant profiles may also be used as inputs to statistical or predictive models to predict customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, and so forth, for example. For example, the store level merchant profiles may be input into store level predictive models 168.; column(s) 8, line(s) 44-48: Various additional variables can be calculated, assuming one has access to historical outcome data 165. Examples of merchant variables of interest include the fraud rate at a merchant, the chargeback (or returned merchandise) rate, and even the rate of customer payment defaults at a merchant);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for 
Regarding claim(s) 11, 
JOHN, HOGG and ANDERSON teaches all of the limitations of claim 8, as shown, herein. 
JOHN further discloses:
further comprising transmitting the chargeback probability score for the network transaction to an entity associated with the network transaction, in response to a chargeback probability score request from the entity (JOHN [0116];  The eFFT authorization response is then transferred back to the entity which sent the request and the entity evaluates the response 912 and then performs operations which invoke the next step 914A or 914B, depending upon the authorization response.).  
Regarding claim(s) 14, 

JOHN further discloses:
comprising holding the network transaction until at least one entity associated with the network transaction sends a satisfaction indicator and, based on the satisfaction indicator, continuing processing of the network transaction or declining the network transaction (JOHN [0157]; At every authorization request for a recurring billing, the merchant will hold the authorization request to the acquirer or the issuing bank (depending on the model used) until the consumer has approved the billing notification via the eFFT messaging network interface.) .  
Regarding claim(s) 16, 
JOHN, HOGG and ANDERSON teaches all of the limitations of claim 8, as shown, herein.
JOHN further discloses:
wherein determining the chargeback probability score includes determining the chargeback probability score further based on one or more of: data included in the authorization message for the network transaction,  a date of the transaction, a time of the transaction, an amount of the transaction, and missing data from the authorization message (JOHN [0083]; The time lag selected by the consumer between the date of the transaction and the selected billing date can indicate if the transaction is likely to be fraudulent or result in a charge back. In the case where a potential fraudster selects a .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JOHN in view of HOGG in view of ANDERSON in view of HOWE (US 20150220920 A1) in further view of SINGH (US 20110161230 A1).
Regarding claim(s) 10,
JOHN and HOGG and ANDERSON teaches all of the limitations of claim 8, as shown, herein. 
JOHN does not expressly disclose the following limitations, which HOGG however, teaches:
wherein intercepting the authorization message includes intercepting, by the computing device (see HOGG [006]: The method includes intercepting an authorization request as the authorization request traverses the payment network from the point of sale system to the issuer system. [...] In the event that it is determined that there is a security method associated with the authorization request, the associated security method is applied. The authorization request is retransmitted through the payment network to the issuer system.), 

JOHN does not expressly disclose the following limitations, which SINGH however, teaches:
an authorization request received from the acquirer  (SINGH [0042], also see Fig. 1;[0043] Step 3: Acquirer 108 forwards the authorization request message to payment processing network 110.);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN and HOGG and ANDERSON, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of SINGH, which teaches systems and methods "for processing payment transaction receipts" (SINGH 
JOHN does not expressly disclose the following limitations, which HOWE however, teaches:
and wherein the method further comprises transmitting the determined chargeback probability score to the acquirer and/or an issuer of an account involved in the network transaction (HOWE [0025]; the fraud or chargeback score for a payment transaction may be identified prior the transmitting of corresponding transaction data to the issuer 110, such as for use by the issuer 110 in approving or denying the transaction.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN and HOGG and ANDERSON, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of HOWE, which teaches a system and method for clearing transactions (HOWE [0005]), in order to "increase merchant revenue while maintaining an acceptable level of chargebacks" (HOWE [0004]). 
Claims 12, and 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over JOHN in view of HOGG in view of ANDERSON in view of HOWE.
Regarding claim(s) 12, 
JOHN and HOGG and ANDERSON teaches all of the limitations of claim 8, as shown, herein.
JOHN does not expressly disclose the following limitations, which HOWE however, teaches:
further comprising transmitting, to an entity associated with the network transaction, an indicator that the chargeback probability score fails to satisfy the one or more predetermined thresholds (HOWE [0024-0026]; [0024] The issuer 110 may transmit a response to the processing server 108 indicating approval or denial of the transaction. The processing server 108 may transmit a corresponding authorization response, based on the indication, to the acquirer 106, who may forward the response to the merchant 104 for finalization of the transaction. Finalization of the transaction may include communicating a denial of the transaction to the consumer 102 if the issuer 110 indicates that the transaction is denied, or the furnishing of the transacted-for goods or services if the issuer 110 indicates that the transaction is approved. [0025] In instances where the issuer 110 denies the payment transaction, the processing server 108 may be configured to force post a clearing record associated with the transaction despite the denial. As discussed in more detail below, the processing server 108 may be configured to optimize denied authorization requests for force posting based on a fraud or chargeback score. The fraud or chargeback score may represent the likelihood that the corresponding payment transaction is fraudulent and/or will be charged back. In some instances, the fraud or chargeback score for a payment transaction may be .  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN and HOGG and ANDERSON, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of HOWE, which teaches a system and method for clearing transactions (HOWE [0005]), in order to "increase merchant revenue while maintaining an acceptable level of chargebacks" (HOWE [0004]). 
Regarding claim(s) 17,
JOHN DISCLOSES:
wherein the acquirer is associated with the merchant (JOHN [112]: "in the case of an approval, step 734 is followed by the merchant sending a credit card acquirer a 
and wherein the issuer is associated with an account involved in the transaction (see JOHN [54]: " Credit-issuer-side Application will easily detect and prevent fraudulent activity."; [95]: "a bank (card-issuer) allows clients to ‘associate e-identity contact information to activate online verification’ while the client is logged onto their online banking. Further, debit cards and bank accounts can similarly be linked using this method;"); 
and transmit chargeback data to the acquirer and/or the issuer of an account associated with the transaction (JOHN [0138]; This verification signal is transmitted back to the merchant (either directly or via the same or different steps occurring in reverse order) to indicate whether the transaction is approved or not.), 
the chargeback data including at least one of the chargeback probability score and an indicator that the chargeback probability score fails to satisfy one or more thresholds (JOHN [0091] If P (F) is greater then a preset fraud rejection threshold, FFT will auto reject the transaction. Else if P (F) is greater then some fraud review threshold and smaller then the fraud rejection threshold, transaction will be sent to Manual order review for Fraud assessment 636. If P (CB) is greater then a preset charge back rejection threshold, FFT will auto reject the transaction. Else if P (CB) is greater then some charge back review threshold and smaller then the rejection threshold, transaction will be sent to Manual order review for charge back assessment 634.).  

A system for use in a payment network in imposing chargeback probability scores on network transactions, the system comprising  (HOWE [001]: “clearing based on fraud or chargeback scores”; [0026]; The chargeback threshold may be set by a payment network (e.g., the processing server 108 or a payment network to which the processing server 108 is associated) and may be a ratio of chargebacks to total transactions for the associated merchant 104 and/or acquirer 106.):
 a memory including  factors indicative of a chargeback probability, the   factors including one or more of merchant historical data and , merchant profile details and one or more of , transaction factors, consumer historical data, and consumer profile details (HOWE [0031];  The fraud or chargeback scores may be calculated using one or more fraud algorithms 214 stored in an algorithm database 212 of the processing server 108. The fraud algorithms 214 may be algorithms suitable for identifying the likelihood that a payment transaction will be fraudulent or charged back. The fraud algorithms 214 may utilize transaction data (e.g., included in the authorization request) and any other data suitable for identifying a fraud or chargeback score, such as fraud data, approved authorization requests, e-commerce session data, historical account data, device data, or other suitable data as will be apparent to persons having skill in the relevant art.);
 and at least one payment network processor communicatively coupled to the memory (HOWE [0032]; the processing unit 204 may utilize one or more optimization models, which may be stored in a memory 216 of the processing server 108.), 

obtain at least one transaction detail of the transaction from the authorization request (HOWE [0035]; The authorization request may include transaction data associated with the payment transaction, such as a transaction amount, transaction time and/or date, payment data, consumer data, merchant data, etc. In step 304, the acquirer 106 may submit the authorization request to the processing server 108 for processing. The processing server 108 may receive (e.g., via the receiving unit 202) the authorization request and forward, in step 306, the authorization request and/or transaction data included therein to the issuer 110. In step 308, the issuer 110 may receive the forwarded authorization request.);
 determine a chargeback probability score of the transaction through a chargeback probability algorithm, the chargeback probability algorithm based on the  factors in the memory (HOWE [0041]; The fraud or chargeback score may represent a likelihood of the associated payment transaction being fraudulent or a chargeback. The fraud or chargeback score may be identified using one or more fraud algorithms 214 stored in the algorithm database 212, which may utilize at least one of: transaction data, approved authorization request data, e-commerce session data, consumer data, account data, device data, etc.), 
[...]
and  the at least one transaction detail of the transaction and (HOWE [0041]; The fraud or chargeback score may represent a likelihood of the associated payment transaction being fraudulent or a chargeback. The fraud or chargeback score may be ;
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of HOWE, which teaches a system and method for clearing transactions (HOWE [0005]), in order to "increase merchant revenue while maintaining an acceptable level of chargebacks" (HOWE [0004]). 
JOHN does not expressly disclose the following limitations, which HOGG however, teaches:
the at least one payment network processor configured to: intercept and hold received from an acquirer in route to an issuer, the authorization request associated with a transaction between a consumer and a merchant (See HOGG [013]: "(the authorization/declination response is intercepted and held at the security system 102 until such time as the user authorizes or declines the proposed transaction; see HOGG [0005]: There is a "need for suppressing fraudulent payment card transactions, preferably prior to the occurrence of such transactions"; [0006]: Against this backdrop, the present invention was formed. One embodiment of the invention is a method of preventing a fraudulent payment transaction conducted via ,;
[...]
and prior to release of the authorization request to the issuer (See HOGG [013]: "(the authorization/declination response is intercepted and held at the security system 102 until such time as the user authorizes or declines the proposed transaction; and HOGG [006]: "The authorization request is retransmitted through the payment network to the issuer system"; ): 
[...]
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of HOGG , which teaches system and method for the prevention of payment card fraud, (HOGG [002]), in order to “suppress[...] 
JOHN does not expressly disclose the following limitations, which ANDERSON however, teaches:
[...]
including the merchant historical data and/or the merchant profile details (see, at least, ANDERSON US 8175908: figure 15:  “Predicting/Modeling Consumer Behavior: The use of merchant profiles to enhance customer-level models (delinquency, bankruptcy, fraud, attrition, profitability, life-stage, event detection and so on”; column(s) 3, line(s) 18-26: Merchant profiles (a set of pre-computed quantities aggregated at the merchant level) offer the opportunity to significantly improve performance of a wide variety of account-level models. For example, the invention may be used to calculate risk at the level of an individual merchant. Further, a variety of merchant-level variables can readily be imagined including merchant tenure (how long has the merchant been in business), probability of collusive merchants (fencing operations), and/or chargeback rates, for example.; column(s) 5, line(s) 35-41: The store level merchant profiles may also be used as inputs to statistical or predictive models to predict customer or merchant events, such as chargebacks (purchase transaction disputes), defaults, delinquencies, fraud, and so forth, for example. For example, the store level merchant profiles may be input into store level predictive models 168.; column(s) 8, line(s) 44-48: Various additional variables can be calculated, assuming one has access to historical outcome data 165. Examples of merchant variables of interest include the fraud rate at , 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN: abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN: [085]), with the technique of ANDERSON, which teaches "generating merchant profile information based on [...] merchant information and purchase transaction information; and processing the customer profile information and the merchant profile information in combination to generate business information" such as "merchant profit" "information or "projections"; (ANDERSON abstract), in order to obtain “leverage interrelationship information” (ANDERSON [figure 21]) and "improve performance" of "models" (Column 3 and 17-21).
Regarding claim(s) 18, 
JOHN, ANDERSON, HOWE, and HOGG  teach all of the limitations of claim 17, as shown, herein.
JOHN DISCLOSES:
wherein the at least one payment network processor is further configured to release the transaction to the issuer when one of the acquirer and the issuer lift the hold (See HOGG [013]: "(the authorization/declination response is intercepted and held at 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JOHN, which discloses systems and methods for "providing fraud deterrents, detection and prevention during e-commerce, e-transactions, digital rights management and access control (JOHN abstract) including calculating scores related to the probability of Fraud and/or Charge back types of activity (JOHN [085]), with the technique of HOGG , which teaches system and method for the prevention of payment card fraud, (HOGG [002]), in order to “suppress[...] fraudulent payment transactions [...] prior to the occurrence of such transactions”  (HOGG [05])..
Regarding claim(s) 19,
JOHN, ANDERSON, HOWE, and HOGG  teach all of the limitations of claim 17, as shown, herein.
JOHN DISCLOSES:
wherein the at least one payment network processor is further configured to release the transaction to the issuer when one of the acquirer and the issuer lift the hold (See HOGG [013]: "(the authorization/declination response is intercepted and held at the security system 102 until such time as the user authorizes or declines the proposed . 
 Regarding claim(s) 20,
JOHN, ANDERSON, HOWE, and HOGG  teach all of the limitations of claim 17 and 19, as shown, herein.
JOHN DISCLOSES:
wherein determining the chargeback probability score includes determining the chargeback probability score further based on one or more of: a date of the transaction, a time of the transaction, an amount of the transaction, and missing data from the authorization message (JOHN [0116];  the merchant's e-commerce history), a profile for the merchant, a date of the transaction, a time of the transaction, an amount of the transaction, and missing data from the authorization message (JOHN [0070];  The information displayed can be, but is not limited to, the item purchased, the website it was purchased from, the merchant name as it appears on the financial statement, the purchase date, the amount of the transaction, version numbers, licensing terms and conditions, billing date 292a, verification date 292d)        .





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT M SIGMOND can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694                                                                                                                                                                                             /Mike Anderson/Primary Patent Examiner, Art Unit 3694